DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the accessory configured to be moved between an open position in which the holes are open and a closed position in which the holes are plugged as recited in Claim 11 must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 11 recites an accessory configured to be moved between an open position in which the holes are open and a closed position in which the holes are plugged. This is not enabled.
An opening/closing mechanism or accessory is recited in Paragraph 0030 of Published Application US 2022/0015377. However, how such an accessory is formed or functions is not described in the Specification or shown in the drawings. 
There may be various means to achieve such an open and closing feature, such as a mechanical shutter system or simply a cover which plugs the openings by insertion. However, no such accessory is shown or adequately described. Therefore, the subject matter of Claim 11 is not enabled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, this claim is dependent on canceled Claim 7. For the purposes of examination, it will be assumed that Claim 9 depends from Claim 1.
As discussed above, Claim 11 recites an accessory configured to be moved between an open position in which the holes are open and a closed position in which the holes are plugged. This is not shown nor discussed in the written description. Therefore, the claim is not enabled. Due to this lack of enablement, the claim is also indefinite as there is no disclosed means which identifies or provides an example as to how the accessory functions. 
For the purposes of examination, it will be assumed that any known means to plug holes will suffice to meet the limitations of the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3139776 with reference made to the included translation.
 Regarding Claim 1, JP 3139776 discloses a mold for cooking food, comprising: at least one cavity (3) for receiving the food to be cooked, said receiving cavity comprising an opening and an upper edge (2) connected to an upper wall of the mold, the upper wall comprising a plurality of holes (4) arranged at the periphery of the upper edge as shown in Figure 3 reproduced below. 

    PNG
    media_image1.png
    720
    818
    media_image1.png
    Greyscale
 
 JP 3139776 does not disclose each hole comprises a longitudinal axis that crosses the upper edge at a point A, a tangent to the upper edge at the point A being perpendicular to the longitudinal axis. 
However, JP 3139776 discloses that the position and shape of the through hole may be determined in consideration of the convection of hot air in the oven. JP 3139776 contemplates circular, elliptical, or slit-like rectangular shapes. The size and number of the through holes may be varied to provide a large number of small holes or a small number of large holes. JP 3139776 further contemplates that if large holes are formed, the strength of the tray may be lowered. However, the exact positioning, number, and shape of the through holes (4) are to be configured to ensure proper heating of the sidewalls of the mold cavity (3) for proper browning and uniformity of color. 
Therefore, while JP 3139776 does not explicitly disclose each hole comprises a longitudinal axis that crosses the upper edge at a point A, a tangent to the upper edge at the point A being perpendicular to the longitudinal axis, one having ordinary skill in the art would recognize and find obvious that the shape, positioning, and size of holes are variables that may be optimized to ensure proper heating of the mold cavity sidewall based on factors such as the amount of air circulation used during convection heating specific to certain ovens and the wall thickness of the individual mold compartments. 
Please see MPEP 2144.05 which discusses obvious-type rejections when optimizing variables. "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art." 
Please also note MPEP 2144.04 IV Section A and 2144.04 VI. Section C. which discusses changes in size, proportion, shape, or as a rearrangement of parts as obvious variation. 
Regarding Claims 2-6 and 8-10 as discussed above, while JP 3139776 discloses the use of through-holes (4) surrounding a receiving cavity and possible hole shapes, the exact specific dimensions, number, and formation of the through-holes are recited to be determined in consideration of the convection of the hot air in the oven. Therefore, one of ordinary skill in the art would recognize and find obvious that the specifics of the through holes must be optimized according to expected oven conditions. Limitations relating to the holes themselves may be varied as an obvious variation to ensure proper cooking and browning as discussed in JP 3139776.
Regarding Claims 12 and 13, JP 3139776 discloses the mold is a flexible-silicone based composition. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 3139776 as applied to claim 1 above, and further in view of Wilcox (US 868312).
Regarding Claim 11, JP 3139776 discloses the limitations of Claim 1 as discussed above. JP 3139776 does not disclose an accessory configured to be moved between and open and closed position which may open or plug the holes. 
Wilcox discloses a similar baking container comprising a number of perforations (c’) which allows for the circulation of air and ensures even baking (Page 1 Lines 60-66). Wilcox further discloses that the area with the perforations may be removed and stored in a nested inverted position, effectively allowing the area with circulation holes to be moved into a position where the holes are plugged. 
 JP 3139776 and Wilcox are analogous inventions in the art of bakeware with air circulation apertures.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray top portion having circulation holes of JP 3139776 to be detachable and thereby open and close the holes as disclosed in Wilcox in order to occupy less space when the tray is stored (Page 1 Lines 27-31). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736